Status of the Application
This Office Action is in response to the Amendment and Remarks filed 12 January 2021.
The objection to the Drawings is withdrawn in view of Applicant’s amendments.
Claim Interpretation
The catnip plant of new claim 44 is read as being directed to any catnip plant having the characteristics recited in claim 1, the deposited seed merely represents one species within the claimed genus of claim 1. The Examiner does not interpret claim 44 to be limited to Nepeta cataria cultivar ‘CR9’.
Specification
The disclosure is objected to because of the following informalities: The term “carophyllene” appears to be a typographical error, the spelling should be “caryophyllene”.
Appropriate correction is required.
Claim Objections
Claims 1 and 37 are objected to because of the following informalities:  The term “carophyllene” appears to be a typographical error, the spelling should be “caryophyllene”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 23-35, 37, 38 and 40-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant claims a catnip plant having an endogenous essential oil profile having at least (about) 75%, 87% or 90.1% of Z, E nepetalactone and method of using said catnip plant. Applicant further claims that said catnip plant comprises “about 3% 2-pinene” or “about 3.5% carophyllene” or “less than 0.5% E,Z nepetalactone”.
	Applicant describes cultivar ‘CR9’ and commercially available catnip plants and the levels of Z, E nepetalactone production at two harvest times in 2003 (see Table 2 on page 16).
	Applicant does not describe a structure-function relationship for “elevated levels of Z, E nepetalactone”. Applicant only describes the invention by what it does and not what it is.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. While a description of a representative number of species is adequate to et al (2004). This is most evident in Table 2 of the instant application where in the first harvest of the ‘CR9’ cultivar the essential oil profile comprised 87% Z, E nepetalactone but in the second harvest the essential oil profile comprised only 25% Z, E nepetalactone.
	Applicant argues that the specification describes the complete structure of one species in the claimed plant genus, Catnip Cultivar 'CR9', and further describes other members of the genus by physical and/or chemical characteristics. i.e., catnip plants comprising an endogenous essential oil comprising at least about 75% Z, E nepetalactone and further comprising about 3% 2-pinene, about 3.5% carophyllene, or less than 0.5% E, Z nepetalactone. Applicant argues that the specification describes such plants at least in the paragraphs beginning at page 4, line 4; page 7, line 16; and page 17, line 18. Applicant argues that the specification further describes exemplary methods for producing and identifying such plants at least in the paragraphs beginning at page 8, line 10; and page 9, line 5; page 10, line 5; and page 14, line 9 (page 7, 2nd paragraph of the Remarks).
	Applicant argues that the specification fully describes the claimed endogenous essential oil comprising at least about 75% Z, E nepetalactone and further comprising about 3% 2-pinene, about 3.5% carophyllene, or less than 0.5% E, Z nepetalactone. st paragraph of the Remarks).
	Applicant’s arguments are not found to be persuasive. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
	In the instant case, the claims include any catnip plant having “at least about” 75%, about 87% or about 90.1% Z,E nepetalactone of the endogenous essential oil profile, or any percentage above 75%. Applicant only describes a single species with 87% Z,E nepetalactone, 3% 2-pinene and 3.5% carophyllene in Table 3 on page 17 of the Specification. Hence, Applicant has not adequately described the variation within the claimed genus. Further, Applicant has not described any distinguishing structure 
Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plant.  A deposit of 650 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  It is noted that Applicants have deposited the plant but there is no indication in the Specification as amended on 12 January 2021 as to under what condition the deposit was made. If the deposit was not made under the terms of the Budapest Treaty then Applicant must provide a test of the viability of the biological material at the time of deposit.
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention has been deposited and accepted, 
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	          (v)	the deposit will be replaced if it should ever become inviable.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 23-35, 37, 38 and 40-42 remain and claims 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
	At claims 1, 26, 37, 38 and 45 the limitation “at least about” or “about” are indefinite because the limitations fail to set forth the metes and bounds of the claimed invention. The limitation “at least about” fails to set forth the metes and bounds of the claimed invention particularly because of the teachings of Park et al (2007), in Table 2 on page 313, show a catnip plant having 74.6% Z, E-nepetalactone which one might clearly interpret about 75% but it would be unclear if the catnip plant having 73.2% Z, E-nepetalactone would be encompassed by the claims. Hence, the claims fail to put the public on notice what would be infringing.
	Applicants argue that that page 29, lines 27-28 of the specification explicitly teaches that the term "about" is used to indicate that a value includes a standard deviation of the mean for the device or method being employed to determine the value. Applicants argue that the specification teaches a method of analyzing total essential oil composition on pages 17-18 and FIGS. 1 and 2, and provides examples of such analysis in Tables 2 and 3. Applicants argue that the claims, viewed in light of the specification, inform those skilled in the art about the scope of the invention with reasonable certainty and therefore fully comply with the requirements of 35 U.S.C § 112(b) (page 8, 3rd paragraph of the Remarks).
	Applicant’s arguments are not found to be persuasive. The fact that the metes and bounds of the claims would be relative to the method used to analyze total essential oil composition supports the Examiner’s rejection. In addition, where there is close prior 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 23-26, 31, 37, 38 and 40-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (2007, Issues in new crops and new uses, J. Janick and A. Whipkey editors, ASHS Press, Alexandria, VA, pages 311-315) taken with the evidence of Birket et al (2003 Phytochemistry 62: 651-656).
	Park et al discloses selected catnip plants having elevated levels of Z, E nepetalactone relative to commercial lines at Table 2 on page 313. Park et al disclose a catnip plant that comprises an endogenous essential oil profile that comprises “at least about 75%” Z, E nepetalactone in Table 2 at the ‘RU G1’ selection which has 74.6% Z, E nepetalactone. Disclosure of cultivars ‘RU 243’, ‘RU 248’ and ‘RU G1’ would inherently disclose “a plurality of plants”, “a plant part”, “a leaf” and “a seed” (instant claims 2 and 23-29). Park et al disclose that cultivars ‘RU 243’, ‘RU 248’ and ‘RU G1’ were selected for improvement in essential oil yield and composition by “applying plant breeding techniques” and thus inherently disclose the invention of instant claim 12. Park et al disclose isolation of essential oil and thus disclose the methods of instant claims 20, 21 and 27. Park et al disclose that the isolated essential oil can be used as an insect et al had previously disclosed the claimed invention.
	The evidence taught in Birkett et al (2003) where catnip cultivars were similarly selected for increased Z, E nepetalactone content and were shown to produce an essential oil profile comprising 85-97.5% Z, E nepetalactone (page 653, right column, 2nd paragraph).
	Applicant argues that the cited references do not disclose an endogenous essential oil profile that comprises at least about 75% Z, E nepetalactone and further comprises about 3% 2-pinene, about 3.5% carophyllene, or less than 0.5% E, Z nepetalactone. Applicant argues that Park et al. and Birket et al. fail to disclose each element of the claims. Applicant argues that it is well settled that, for a reference to anticipate a claim, "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." MPEP 2131, citing Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989) (page 4, 2nd paragraph of the Remarks).
	Applicant’s arguments are not found to be persuasive. It is well established in the art and exemplified in Applicant’s disclosure that the essential oil profile of catnip varies with age of the plant including if the plant is harvested multiple times. The RU 243 selection disclosed by Park et al has about 75% Z,E nepetalactone and on average 0.5% caryophyllene, Birket et al teaches that catnip can have up to 97.5% Z,E nepetalactone. Given the variation of Z,E nepetalactone content in essential oil in catnip it would be reasonable to state that there would also be variation in caryophyllene. 	The Office does not have the facilities and resources to provide the factual In re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 27-30 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (2007) in view of Birket et al (2003 Phytochemistry 62: 651-656) and Schultz et al (2004 Environmental Entomology 33(6): 1562-1569) and in further view of Lee et al (2010 Scientific Research and Essays 5(10): 1122-1126) and Johnson et al (2000 Plant Disease).
	As stated above, the limitation “about” is found to be indefinite. Also, the instant rejection has been modified in view of Applicant’s amendments to the claims.
	Park et al teach selected catnip plants having elevated levels of Z, E nepetalactone relative to commercial lines at Table 2 on page 313. The teachings of Park et al of non-transgenic cultivars ‘RU 243’, ‘RU 248’ and ‘RU G1’ would inherently disclose “a plurality of plants”, “a plant part”, “a leaf” and “a seed” (instant claims 2-5, 7, et al teach that cultivars ‘RU 243’, ‘RU 248’ and ‘RU G1’ were selected for improvement in essential oil yield and composition by “applying plant breeding techniques” and thus inherently disclose the invention of instant claim 12. Park et al teach isolation of essential oil and thus disclose the methods of instant claims 20 and 21.
	Park et al do not specifically teach transforming a catnip plant. Park et al does not teach transforming catnip. Park et al are silent as to the level of 2-pinene and E, Z nepetalactone of the endogenous essential oil of the taught selections.
	Birkett et al teach selecting catnip cultivars for elevated Z, E nepetalactone content using art standard methods using commercially available cultivars (page 653, right column, 2nd paragraph). Birkett et al (2003) teach catnip cultivars were similarly selected for increased Z, E nepetalactone content and were shown to produce an essential oil profile comprising 85-97.5% Z, E nepetalactone. Birkett et al is silent as to the levels 2-pinene, caryophyllene or E, Z nepetalactone content of the endogenous essential oil profile of the selected cultivars.
	Levels of Z, E nepetalactone in catnip can vary substantially during the growing season as taught by Schultz et al in Fig. 2. on page 1564.
	Lee et al teach that it would have been routine in the art before the filing date of the claims to introduce a transgene into catnip (Nepeta cataria) on page 1123, section titled “Establishment of hairy root cultures”.
	Johnson et al teach analogous art that being producing F1 hybrid seed from mint plants by crossing two distinct varieties (page 235, center column).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claims to modify the teachings of Park et al to select for catmint plants having improved essential oil yield and composition, in particular high (elevated) amounts of nepetalactones (see page 313, 2nd paragraph). Instant claim 28 is obvious because it is unclear what the metes and bounds of the limitation “about” is and Schultz et al teaches that just by the timing of harvesting plant material for isolating essential oil from the cultivars taught by Park et al, one of ordinary skill in the art can produce and essential oil having different chemical profiles, Park et al also recognize the issue environment plays in essential oil accumulation (page 313, 4th paragraph). Park et al teach an essential oil having 4.3% -caryophyllene in Table 2, thus given the variability for the essential oil profile as taught in the prior art the levels of 2-pinene or carophyllene in claim 1 would have been obvious to one of ordinary skill in the art. Birkett et al teach a range of Z, E nepetalactone which encompasses 90.1% and thus renders obvious the subgenus in the claims “about 90.1%”. It would have been obvious to transform the catnip plant of Park et al as taught by Lee et al. The method at instant claim 27 would have been obvious in view of the teachings of Park et al because catnip plants would naturally self if grown in an environment that prevented outcrossing, further it would have been obvious to modify the teachings of Park et al using the teachings of Johnson et al to produce F1 hybrids and to self or outcross the F1 hybrids as such methods would have been routine in the art before the effective filing date of the claims. Given the success taught in Park et al to select catnip cultivars with elevated levels of Z, E nepetalactone relative to other commercial lines, one of ordinary skill in the art would 
	Applicant argues that no claim is obvious at least because neither the cited documents nor any combinations thereof describe or suggest all features of any claim. For example, the cited documents do not describe or suggest, alone or in combination, an endogenous essential oil profile that comprises at least about 75% Z, E nepetalactone and further comprises about 3% 2-pinene, about 3.5% carophyllene, or less than 0.5% E, Z nepetalactone as recited in the amended claims. Applicant argues that Park et al. and Birket, et al. describe catnip plants having elevated levels of Z, E nepetalactone but are silent [emphasized by Examiner] regarding catnip cultivars comprising any concentration of 2-pinene or E, Z nepetalactone. Applicant argues that Birket, et al. is further silent regarding catnip plants comprising any concentration of carophyllene. Applicant argues that while Park et al. recites that catnip cultivar RU 246 comprises 4.3% carophyllene, it in no way teaches or suggests a catnip cultivar comprising the endogenous essential oil profile as recited in the claims. Applicant argues that in this regard that catnip cultivar RU 246 comprises 31.5% Z, E nepetalactone, an amount substantially lower than that recited in the pending claims, and that in fact all catnip cultivars disclosed in Park et al. that comprise over 50% Z, E nepetalactone (RU 243, RU 248, RU G1) further comprise less than 1% carophyllene (page 10, 2nd paragraph of the Remarks).
	Applicant argues that the Action further asserts that the levels of 2-pinene and carophyllene recited in the claims would have been obvious to one of ordinary skill in the art in view of the variability in essential oil profile taught in Schultz et al. and Park et 
	Applicant’s arguments are not found to be persuasive. Schultz et al teaches that the ratio of Z, E nepetalactone to E, Z nepetalactone can vary greatly during the growing season in Figure 2 on page 1564. The Examiner is using substantial evidence support for the finding of obviousness of the instant claims. Further, Park et al had taught that one of ordinary skill in the art would have been motivated to select catnip cultivars with elevated nepetalactones as evidenced by the teachings of Birkett et al. Birkett et al further teaches that Z, E nepetalactone ((4aS,7S,7aR)-nepetalactone) would have been the most desirable form for the production of commercial products in the Conclusions on page 655. One of ordinary skill in the instant art would readily recognize that each catnip selection would comprise distinct endogenous essential oil profiles which would vary substantially during the growing season. Hence, it would have only required routine experimentation by one of ordinary skill in the art to select for a catnip plant having the endogenous essential oil profile as presently claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 23-35, 37, 38 and 40-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,602,702. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘702 Patent teach a species/subgenus of the instantly claimed invention and thus would anticipate the instant claims.
	Applicant requests that the rejection be held in abeyance pending an indication of otherwise allowable subject matter (page 11 of the Remarks). Because the claims are not otherwise allowable and the instant rejection is not provisional it is maintained for the reasons of record, and amended based on Applicant’s amendments to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663